Filed 1/19/16 P. v. Mena CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B264389
                                                                         (Super. Ct. No. F278034001)
     Plaintiff and Respondent,                                            (San Luis Obispo County)

v.

SALVADOR MENA,

     Defendant and Appellant.



                   Appellant Salvador Mena was convicted in 1999 of knowingly possessing
controlled substances in prison or jail in violation of Penal Code section 4573.6.1 In
2015, appellant petitioned for reduction of the offense to a misdemeanor pursuant to
section 1170.18, subdivision (f).
                   The prosecution objected to the petition, arguing that appellant was not
eligible for the requested relief because a violation of section 4573.6 is not a qualifying
offense under section 1170.18, and because he has disqualifying prior convictions for
lewd or lascivious conduct with a child under the age of 14 (§ 288, subd. (a)) and sodomy
(§ 286, subd. (c)). (See § 1170.18, subd. (i).)
                   The trial court agreed with the prosecution. It denied the petition on the
basis that the offense for violating section 4573.6. is not eligible for reduction under


         1 All statutory references are to the Penal Code.
section 1170.18. It also determined that appellant is ineligible for the requested relief
because he has at least one "prior conviction[] for an offense specified in clause (iv) of
subparagraph (C) of paragraph (2) of subdivision (e) of [s]ection 667 or for an offense
requiring registration pursuant to subdivision (c) of [s]ection 290." (§ 1170.18, subd. (i).)
Appellant timely appealed.
              Appointed counsel filed a brief raising no issues and requesting our
independent review pursuant to People v. Wende (1979) 25 Cal. 3d 436. On October 13,
2015, we notified appellant that he had 30 days in which to advise us of any claims he
wished us to consider. We have received no response.
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with her responsibilities and that no arguable issues exist.2
(People v. Kelly (2006) 40 Cal. 4th 106, 123-124; People v. Wende, supra, 25 Cal.3d at p.
441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                           PERREN, J.


We concur:


              GILBERT, P. J.



              YEGAN, J.




        2 The facts underlying the 1999 conviction are not contained in the record and are
not relevant to any possible issue on this appeal. Accordingly we have not set forth a
statement of facts.
                                              2
                             Donald G. Umhofer, Judge

                     Superior Court County of San Luis Obispo
                       ______________________________


            Laini Millar Melnick, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.